DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The Information Disclosure Statements filed on November 11, 2019 and April 6, 2020 have been considered. An initialed copy of each Form 1449 is enclosed herewith.

Priority
This continuation-application claiming priority of US utility application 15/455,692, filed March 10, 2017 is acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,475,349 to Levinson. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim requirements of claims 1-20 of the instant application are disclosed in claims 1-20 of U.S. Patent No. 10,475,349. 
Instant application
US 10,475,349 to Levinson
1. A computer implemented method of providing an educational digital media module, the method being implemented on a computer system having one or more physical processors programmed with computer program instructions that, when executed by the one or more physical processors, cause the computer system to perform the method, the method comprising: 

obtaining, by the computer system, a set of core media files and a set of complementary media files, wherein individual core media file of the set of core media files comprise multiple segments; 


obtaining, by the computer system, a customization rule set defining associations between the set of core media files and the set of complementary media files, 

wherein individual complimentary media files correspond to one or more segments of the set of core media files such that, during playback, the individual complementary media files and corresponding segments of the set of core media files are presented simultaneously; 

receiving, by the computer system from a user, a selection of a core media file from the set of core media files; 





selecting, by the computer system, a primary complementary media file and a secondary complementary media file from the set of complementary media files based on the selected core media file and the customization rule set; 

generating, by the computer system, an educational digital media module including the selected core media file, the primary complementary media file, and the secondary complementary media file; and 

transmitting, by the computer system, the educational digital media module to a user device having a display to cause the user device to initiate simultaneous playback of the selected core media file, the primary complementary media file, and the secondary complementary media file, wherein playback of the primary complementary media file and playback of the secondary complementary media file is synchronized with playback of corresponding segments of the selected core media file based on the associations defined by the customization rule set.


obtaining, by the computer system, a set of core media files and a set of complementary media files, wherein each core media file of the set of core media files and each complimentary media file of the set of complimentary media files comprises multiple segments; 

obtaining, by the computer system, a customization rule set defining associations between the set of core media files and the set of complementary media files, 

wherein each segment of the set of complimentary media files corresponds to one or more segments of each of the set of core media files such that, during playback, corresponding segments are presented simultaneously; 



receiving, by the computer system from a user, a selection of a core media file from the set of core media files; 

obtaining, by the computer system, a user profile of the user defining user characteristics; 

selecting, by the computer system, a primary complementary media file and a secondary complementary media file from the plurality set of complementary media files based on the selected core media file, the customization rule set, and the user profile; 

generating, by the computer system, an educational digital media module including the selected core media file, the primary complementary media file, and the secondary complementary media file; and 

transmitting, by the computer system, the educational digital media module to a user device having a display to cause the user device to initiate simultaneous playback of the selected core media file, the primary complementary media file, and the secondary complementary media file, wherein playback of each segment of the primary complementary media file and playback of each segment of the secondary complementary media file is synchronized with playback of corresponding segments of the selected core media file based on the associations defined by the customization rule set.



In view of the table above, it is clear that most of the elements of claim 1 are to be found in claim 1 of the patent to Levinson, except for the patented limitations of: 
“obtaining, by the computer system, a user profile of the user defining user characteristics.”
While the limitations of are not identical limitations it remains clear that they are claiming the same structural component performing the same functions. It is the position of the office that these are two different ways to describe the same thing. Otherwise, the difference between claim 1 of the application and claim 1 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific. Thus the invention of claim 1 of the patent is in effect a “species” of the “generic” invention of claim 1 of the application.  It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 1 of the application is anticipated by claim 1 of the patent, it is not patentably distinct from claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to “a computer-implemented method” (i.e. a process) and claim 11 is directed to “a system” (i.e. a machine), hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). In other words, Step 1 of the subject-matter eligibility analysis is “Yes.”

However, the claims are drawn to an abstract idea of “providing an educational digital media module,” either in the form of “certain methods of organizing human activity,” in terms of managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions), or reasonably in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion). Regardless, the claims are reasonably understood as either “certain methods of organizing human activity” or “mental processes,” which require the following limitations: 
“obtaining, a set of core media files and a set of complementary media files, wherein individual core media file of the set of core media files comprise multiple segments; 
obtaining, a customization rule set defining associations between the set of core media files and the set of complementary media files, wherein individual complimentary media files correspond to one or more segments of the set of core media files such that, during playback, the individual complementary media files and corresponding segments of the set of core media files are presented simultaneously; 
receiving, from a user, a selection of a core media file from the set of core media files; 
selecting, a primary complementary media file and a secondary complementary media file from the set of complementary media files based on the selected core media file and the customization rule set; 
generating, an educational digital media module including the selected core media file, the primary complementary media file, and the secondary complementary media file; and 
transmitting, the educational digital media module to initiate simultaneous playback of the selected core media file, the primary complementary media file, and the secondary complementary media file, wherein playback of the primary complementary media file and playback of the secondary complementary media file is synchronized with playback of corresponding segments of the selected core media file based on the associations defined by the customization rule set.” 
These limitations simply describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. In other words, Step 2A, Prong 1 of the subject-matter eligibility analysis is “Yes.”

Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “a computer system having one or more physical processors programmed with computer program instructions” and “a user device having a display” are claimed, as these are merely claimed to generally link the use of a judicial exception to a particular technological environment or field of use. In other words the claimed “providing an educational digital media module,” is not providing a practical application, thus Step 2A, Prong 2 of the subject-matter eligibility analysis is “No.”
 
Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g. “a computer system having one or more physical processors programmed with computer program instructions” and “a user device having a display” are claimed, these are generic, well-known, and conventional data gather computing elements. As evidence that these are generic, well-known, and a conventional data gathering computing elements, Applicant’s specification discloses these in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). Furthermore, 
“a computer system having one or more physical processors programmed with computer program instructions” and “a user device having a display” as described in paras. [0063] and [0065] discloses ubiquitous standard equipment within modern computers and does not provide anything significantly more. Specifically, the cited paras. describe what is reasonably understood to be as commercially available equipment:
Para. [0063]: “Computer system 110 may be configured as a server (e.g., having one or more server blades, processors, etc.), a gaming console, a handheld gaming device, a personal computer (e.g., a desktop computer, a laptop computer, etc.), a smartphone, a tablet computing device, and/or other device that can be programmed to facilitate the production, recording, and editing of digital media content.”
Para. [0065]: “User device 140 may be configured as a server device, a gaming console, a handheld gaming device, a personal computer (e.g., a desktop computer, a laptop computer, etc.), a smartphone, a tablet computing device, and/or other device that can be programmed to receive and output digital media content.”
Therefore, Step 2B, of the subject-matter eligibility analysis is “No.”

In addition, dependent claims 2-10 and 12-20 do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. As such, dependent claims 2-10 and 12-20 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to claim 1 or 11. Therefore, claims 1-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT P. BULLINGTON whose telephone number is (313) 446-4841.  The examiner can normally be reached on Monday through Friday from 8 A.M. to 4 P.M. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Vasat, can be reached on 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Robert P Bullington, Esq./             Primary Examiner, Art Unit 3715